OPINION OF the court

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 20,1960. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the special referee.
The special referee sustained three charges of professional misconduct against respondent as follows: neglecting a legal matter entrusted to him resulting in default judgments against his client; failing to cooperate with the Grievance Committee for the Ninth District in its investigation of this matter; and failing to honor a judicial subpoena duces tecum.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct *298described above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline, we have taken into consideration the mitigating circumstances advanced by respondent. We also note that respondent was privately censured by order of this court dated October 30, 1978 and in 1975 received a letter of caution from the Grievance Committee, all for similar neglect of matters.
Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of one year, commencing October 4, 1984, and until further order of this court.
Mollen, P. J., Titone, Lazer, Mangano and O’Connor, JJ., concur.